Opinion of the Court
George W. Latimer, Judge:
The accused was charged with absence without leave and three larcenies, in violation of Articles 86 and 121 of the Uniform Code of Military Justice, 10 USC §§ 886 and 921, respectively. At the time of arraignment, he pleaded guilty to the first enumerated offense, not guilty to the larcenies but guilty to the included offenses of wrongful appropriation. He was found guilty of the offenses as charged and sentenced to a bad-conduct discharge and confinement at hard labor for three months. The findings and sentence were approved by the convening authority and the officer exercising general court-martial jurisdiction, and the board of review affirmed. We granted accused’s petition for review to determine whether an instruction given by the president of the special court-martial defining false pretenses was correct. Accused assails the instruction primarily on the basis that it permitted the court-martial to base a finding of wrongful obtaining of the property through false pretenses on the premise the accused did not have an honest belief that his representations were true.
For reasons which will hereinafter appear, it is unnecessary for us to consider the accuracy of the instruction. It, of course, related only to the larcenies and, from the statement of facts above set forth, it is apparent that by his plea of guilty to the lesser included offenses of wrongful appropriation, the accused, prior to the instructions, judicially admitted he wrongfully obtained possession of the property and left in issue only the intent with which the property was misappropriated.
Article 121 of the Code, supra, which defines larceny and wrongful appropriation, prescribes the same elements for each except the wrongful intent. In the greater offense, it is necessary for the Government to establish an intent permanently to deprive another person of his property, while in the lesser offense it is only necessary to establish the intent to deprive temporarily. Accused was represented by a certified lawyer,, and the plea and arguments show this difference was understood by the defense. Moreover, it was correctly delineated to the court-martial, for the record discloses that the president of the special court instructed on both the greater and lesser offenses. As to larceny, he informed the court-martial that to return a finding of guilt, it must determine that the wrongful taking was with intent permanently to deprive the owner of his property. He then went on to advise the court that there was a lesser included offense which he identified as wrongful appropriation. In connection with his instruction on that crime, he specifically pointed out that, if the court concluded the accused only intended temporarily to deprive the owner, the finding must be in that lower degree. It is thus ap  parent that with respect to the only factual question in issue on accused’s guilt, the instructions were entirely correct. The questioned instruction touched neither on that mat*30ter nor accused’s punishment and, assuming without deciding that it was erroneous, he was in no way prejudiced.
Other arguments are advanced by the accused to support his contention. We have given consideration to them but, in light of the present record, we find them to be without merit. Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.